I   Yd&-c~
                         February 28, 1972                   /

Honorable Raymond W. Vowel1            Opinion No. M-1085
State Department of Public
 Welfare                               Re:   The authority of the
John H. Reagan Building                      State Department of
Austin, Texas   78701                        Public Welfare to make
                                             payments directly to
                                             emancipated minor ap-
                                             plicants for or re-
                                             cipients of assistance,
                                             and payments to the
                                             parents or persons act-
                                             ing in loco parentis
                                             for the benefit of
                                             minor applicants for
                                             or recipients of
Dear Mr. Vowell:                             assistance.

      In your recent letter to this office you ask our opinion
as to the authority of the State Department of Public Welfare
to make assistance payments:

      1.   Directly to minor applicants or recipients
           in the Aid to the Blind and the Aid to the
           Permanently and Totally Disabled programs,
           where such minors have been emancipated from
           parental control.

      2.   To the parents of an applicant or recipient,
           or another person acting in loco parentis
           to an applicant or recipient, where such
           payments would be authorized under Federal
           regulations.

      your letter further points out that departmental policy
at the present time is to make payments to the guardian of the
minor, or to the minor directly only if his disabilities have
been removed by the Court or through his marriage.




                              -5302-
Honorable Raymond W. Vowell, page 2   (M-1085)



      The first suggested policy change would permit payment
directly to a minor who has been emancipated from parental con-
trol. The second policy change would expand this further by
allowing payment directly to a natural guardian (parent) or
another person acting in loco parentis to the minor applicant
or recipient.  In Attorney General's Opinion No. WW-524 (1958)
this office said the following:

          "The Department of Public Welfare may
      make payments to a general guardian of the
      person of the ward upon proper court order,
      but may not make payments to the natural
      guardian of the ward."

The rationale of that opinion was that a guardian of the
person of the ward could not receive and expend public assist-
ance payments unless he was authorized by a proper court order
to do so. Such payments were considered to be a part of the
corpus of the ward's estate and were not income to him (citing
21 Tex.Jur. 144, Sec. 158, and authorities).  This same lan-
guage and necessary result are now found in 27 Texas Juris-
prudence 2d 451-452, Guardian and Ward, Section 129, citing
the same authorities.  This 1958 opinion also quoted Texas
Jurisprudence as follows:

          "The authority of the natural guardian
      insofar as the property of the ward is con-
      cerned does not extend to general control or
      management, . . .' 21 Tex. Jur. 136, Sec. 152.

This same quote and accompanying authorities can be found now
in 27 Texas Jurisprudence 2d 455, Guardian and Ward, Section
135. As a consequence, we do not find that there has been any
change in the law governing this situation, and reaffirm our
Opinion No. WW-524.  It is, therefore, the opinion of this
office that assistance payments to minor applicants or re-
cipients under the programs here concerned may not be made to
natural guardians or to another person acting in loco parentis.

      The remaining aspect of your prospective policy change
involves payment directly to emancipated minors. It is the
opinion of this office that only those minors who have had
their disabilities removed pursuant to the statutory provi-
                                                          *
sions contained in Article 5921 through 5923a, Vernon's Civil
Statutes, or pursuant to marriage, may receive assistance pay-
ments directly from the Department. Express or implied consent


                            -5303-
Honorable Raymond W. Vowell, page.3       (M-1085)



by a parent or natural guardian to emancipation of the minor
does not remove legal disability nor affect the minor's
right to disaffirm-contracts.  Mast vs. Strahan, 225 S.W.
790 (Tex.Civ.App. 1920, no writ).

                             SUMMARY

          The State Department of Public Welfare
      has no authority to make assistance payments
      under the Aid to the Blind and the Aid to the
      Permanently and Totally Disabled Programs, (1)
      directly to minor applicants, where such minors
      have not had their disabilities removed pursuant
      to Articles 5921, et seq., Vernon's Civil Statutes,
      or pursuant to marriage, or (2) directly to natural
      guardians of a minor applicant or recipient, or
      another person acting in loco parentis to a minor
      applicant or recipient. Attorney General Opinion
      No. WW-524 (1958) is reaffized.




                                Att    ney General of Texas

Prepared by James H. Quick
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Arthur Sandlin
Sam Jones
Harriet Burke
Fisher Tyler


SAMUEL D. MCDANIEL
Staff Legal Assistant




                              -5304-
                                                 \




                                                     ‘.




Honorable Raymond W. Vowell, page 4   (M-1085)



,ALFRED WAGKER ;
 .~xecutive‘:,.Assis"tant
         "S... ~.
NOLA WHITE
First Assistant




                            -5305-